 

Exhibit 10.33

 

EMPLOYMENT SEPARATION AGREEMENT

 

This Employment Separation Agreement (the “Agreement”) is made and entered into
by and between Pamela Marrone (“Executive”) and Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), effective as of December 1, 2019 (the
“Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is the Chief Executive Officer of the Company and a member of
the Company’s board of directors (the “Board”); and

 

WHEREAS, Executive is party to an employment offer letter agreement with Marrone
Organic Innovations, Inc., dated June 29, 2006 (the “Offer Letter”), an Employee
Confidential Information and Assignment of Inventions Agreement with the
Company, attached as Exhibit A (including exhibits thereto, the “Inventions and
Restrictive Covenant Agreement”) and a Change in Control Agreement with the
Company, effective as of June 17, 2016 (the “Change in Control Agreement” and,
together with the Offer Letter and the Inventions and Restrictive Covenant
Agreement, the “Employment Agreements”);

 

WHEREAS, the Executive wishes to retire from service as an employee and as Chief
Executive Officer of the Company, with such retirement to be effective upon the
Board’s identification and retention of a new Chief Executive Officer for the
Company;

 

WHEREAS, the Company and Executive wish to set forth herein certain agreements
and understandings in this Agreement relating to Executive’s resignation as
Chief Executive Officer and termination of employment; and

 

WHEREAS, on the date hereof, the Executive is entering into a Consulting
Services Agreement with the Company (the “Consulting Agreement”) with respect to
her provision of consulting services following her retirement; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

 

1. Employment Separation.

 

(a) Termination of Employment; Resignation as Officer; Continued Service on the
Board. Executive’s employment with the Company will terminate, and Executive
shall be deemed to have resigned from service as Chief Executive Officer of the
Company, effective at 11:59 P.M. Pacific Time on the date before the day another
individual commences service as Chief Executive Officer of the Company, or on
such earlier date as the Executive and the Company mutually agree (the
“Retirement Date”), subject to the Company’s continued right to terminate the
Executive due to Executive’s death or Disability (as defined in the Change in
Control Agreement) or for “Cause” (as defined in the Change in Control
Agreement). Executive will remain on the Board until such time as Executive
resigns, refuses to stand for re-election, is not elected to the Board or is
removed from office in accordance with the Company’s bylaws. Executive shall not
be compensated for her services on the Board during or after the Retirement Date
unless otherwise agreed to by the Company.

 

   

 

 

(b) Payment of Accrued Amounts; COBRA; Legal Fees. In connection with
Executive’s termination of employment, Executive will receive (a) any unpaid
salary earned through the Retirement Date and any unused vacation accrued
through the Retirement Date (payable on the Retirement Date) and (b)
reimbursement for any unreimbursed business expenses properly incurred by
Executive through the Retirement Date, in accordance with the Company’s expense
reimbursement policy (the “Accrued Amounts”). Executive’s termination of
employment on the Retirement Date will constitute a “separation from service”
for purposes of Executive’s restricted stock unit awards that are outstanding on
the Effective Date, and such awards shall settle on the first business day
following the six-month anniversary of the Retirement Date. If Executive timely
elects continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company will pay Executive’s COBRA
continuation coverage premium for dental and vision benefits for Executive and
her eligible dependents during the COBRA continuation period (not to exceed the
maximum COBRA period), and Executive confirms that Executive has access to
medical coverage from alternate sources. In addition, the Company shall directly
pay Executive’s legal fees and costs incurred in the negotiation of this
Agreement within sixty (60) days of presentation of an invoice therefor,
provided that such fees shall not exceed $15,000.

 

(c) No Further Employee Compensation and Benefits. Other than the payments and
benefits specifically set forth in this Agreement, the Executive agrees that the
Company and its subsidiaries and controlled affiliates do not owe Executive any
additional payments, compensation, remuneration, bonuses, incentive compensation
(cash or equity-based, including, without limitation, options, restricted stock
and restricted stock units), benefits, warrants, severance, reimbursement of
expenses or commissions of any kind whatsoever, or other similar compensation,
including any obligations under the Offer Letter or the Change in Control
Agreement, and except as provided in this Agreement, Executive is not entitled
to any further compensation or eligibility for participation in any benefit
plans, agreements, or arrangements maintained or contributed to by the Company
or its subsidiaries and other affiliates, if any, after the Retirement Date;
provided, however, that the foregoing shall not extend to (a) any vested
benefits under the Company’s 401(k) retirement plan, if any, (b) Executive’s
rights, if any, to indemnification or advancement of expenses in accordance with
the Company’s certificate of incorporation, bylaws or other corporate governance
document, or any applicable insurance policy or applicable law or any
indemnification agreement with Executive, or (c) Executive’s rights and
entitlements with respect to outstanding equity awards, which shall remain
subject to the terms and conditions of the applicable award agreements and
plan(s) pursuant to which such awards were granted, as may be amended from time
to time, including by this Agreement.

 

   

 

 

(d) No Representation as Company Officer. With the exception of the duties and
responsibilities set forth in this Agreement and Executive’s duties and
responsibilities as a member of the Board, Executive acknowledges and agrees
that she is relieved of all duties and responsibilities for the Company and its
subsidiaries and other affiliates as of the Retirement Date, that after the
Retirement Date, Executive will not have the authority to bind the Company or
any of its subsidiaries or other affiliates, and that after the Retirement Date,
Executive will not contact the Company’s stockholders or any past, current, or
prospective customers, distributors, manufacturers, partners or suppliers of the
Company or any of its subsidiaries, affiliates or licensees on behalf of the
Company or any of its subsidiaries or other affiliates except as required in
connection with the performance of the Services (defined in the Consulting
Agreement). Effective as of 11:59 P.M. Pacific Time on the Retirement Date,
Executive shall cease and be deemed to have resigned from any and all titles,
positions and appointments the Executive holds with any of the Company’s
subsidiaries or controlled affiliates, whether as an officer, director,
employee, trustee, committee member or otherwise. Executive agrees to execute
any documents reasonably requested by the Company in accordance with the
preceding sentence.

 

(e) General Release; Guaranteed Bonus; Continued Employment Terms. Provided
Executive signs and delivers to the Company the general release attached as
Exhibit B within twenty-one (21) days after Effective Date (the “General
Release”) and does not revoke the General Release within the seven (7) day
revocation period described therein, (A) Executive will remain eligible to earn
her full 2019 annual bonus without regard to the termination of her employment
(i.e., without proration as to any partial service in 2019 and notwithstanding
the annual bonus not generally being paid to terminated employees), calculated
based on achievement of 100% of Executive’s individual goals, and with
Company-wide goals and all other terms determined, and the bonus paid, in
accordance with the terms of the Company’s annual bonus plan as applied to other
active senior executives of the Company (the “Annual Bonus Entitlement”) and (B)
Executive’s employment with the Company will continue through the Retirement
Date at the same salary as presently in effect, subject to the terms of the
Employment Agreements (except to the extent modified by this Agreement).
Executive acknowledges and agrees that Executive’s continued employment, and her
entitlement to the Annual Bonus Entitlement notwithstanding her retirement,
constitutes full and adequate consideration for the General Release.

 

(f) Reaffirmation Agreement; Vesting of Equity Awards. In addition to the
Accrued Amounts described in Section 1(b), provided Executive signs and delivers
to the Company the Reaffirmation Agreement attached as Exhibit C within
twenty-one (21) days after the Retirement Date (the “Reaffirmation Agreement”),
and does not revoke it within the seven (7) day revocation period described
therein, all of Executive’s outstanding unvested stock options will become fully
vested as of the date the Reaffirmation Agreement becomes irrevocable (with all
stock options remaining exercisable for the remainder of the options’ original
terms and otherwise in accordance with the terms of the applicable award
agreements and plan pursuant to which the stock options were granted). Executive
acknowledges and agrees that vesting of Executive’s stock options constitutes
full and adequate consideration for the Reaffirmation Agreement.

 

(g) Rights and Obligations under Offer Letter, Change in Control Agreement and
Inventions and Restrictive Covenant Agreement. The Offer Letter and the Change
in Control Agreement will terminate and be of no further force or effect after
the Retirement Date. Except for the payments and benefits provided for in this
Agreement, Executive acknowledges and agrees that she is not entitled to any
severance payments or benefits under the Offer Letter, the Change in Control
Agreement or otherwise as a result of the termination of her employment.
Executive represents that she is in compliance with, and will continue to comply
with all obligations set forth in the Inventions and Restrictive Covenant
Agreement in accordance with their terms following the Retirement Date, and that
nothing herein or otherwise alters in any way the terms of the Inventions and
Restrictive Covenant Agreement or its survival after the termination of
Executive’s employment with the Company (except for the third sentence of
Paragraph 8(a) of the Inventions and Restrictive Covenant Agreement, which the
Company hereby waives). Executive further agrees to execute and deliver, in lieu
of Exhibit C (Termination Certification) to the Inventions and Restrictive
Covenant Agreement, the Termination Certificate in substantially the form
attached hereto as Exhibit D, as of, or as soon as practicable after, the
Retirement Date; provided, for the avoidance of doubt, that notwithstanding
anything to the contrary in Exhibit C (Termination Certification) to the
Inventions and Restrictive Covenant Agreement, Executive will be permitted to
keep her Company-issued cell phone, cell phone number, laptop and iPad, provided
that after the Retirement Date she shall not have access to the Company’s
internal drives or network.

 

   

 

 

(h) Protected Rights; Defend Trade Secrets Act Notification: Notwithstanding
anything to the contrary in the Inventions and Restrictive Covenant Agreement:
as follows:

 

(i) Executive is hereby notified that 18 U.S.C. § 1833(b) states

 

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that—(A) is
made—(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

 

Accordingly, notwithstanding anything to the contrary in this Agreement or the
Inventions and Restrictive Covenant Agreement, Executive understands that she
has the right to disclose in confidence trade secrets to federal, state, and
local government officials, or to an attorney, for the sole purpose of reporting
or investigating a suspected violation of law. Executive understands that she
also has the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Executive understands and acknowledges that nothing in this
Agreement or the Inventions and Restrictive Covenant Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).

 

(ii) Nothing in this Agreement, the Inventions and Restrictive Covenant
Agreement, the General Release, the Reaffirmation Agreement or the Consulting
Agreement shall prohibit or interfere with the Executive exercising protected
rights, including rights under the National Labor Relations Act, filing a charge
with the Equal Employment Opportunity Commission; reporting possible violations
of law to or participating in an investigation by any federal, state or local
government agency or commission such as the National Labor Relations Board, the
Department of Labor, OSHA, the Department of Justice, or the Securities and
Exchange Commission. Executive does not need the Company’s advance permission to
file any such charge or report or to participate in any such investigation.
Executive does, however, waive any right to receive any monetary award or
benefit resulting from such a charge, report, or investigation related to any
Executive Released Claims, except that Executive may receive and retain a
monetary award from a government-administered whistleblower award program.

 

   

 

 

2. Failure to Comply with Employment Agreements or Employment Separation Terms.
If, prior to the Retirement Date, the Executive materially violates or otherwise
materially breaches the terms of this Agreement or the Employment Agreements,
where such breach remains uncured fifteen days after written notification is
provided to the Executive (unless such breach is unable to be cured, in which
case no fifteen day notice period shall be required), or Executive is terminated
for “Cause” (as defined in the Change in Control Agreement”) or resigns other
than for “Good Reason” (as defined in the Change in Control Agreement), or if
Executive has not executed (or revokes) the General Release and the
Reaffirmation Agreement as provided for in Sections 1(e) and 1(f) of this
Agreement (any such event, a “Termination Event”), all of Executive’s unvested
restricted stock units and all of Executive’s unexercised stock options (whether
or not vested) will immediately be forfeited and Executive will have no further
rights with respect to such awards, Executive shall have no rights to the Annual
Bonus Entitlement and the Company shall have no further obligations pursuant to
Section 4(b). All other provisions of this Agreement shall survive a Termination
Event. For purposes of this section, material breach of this Agreement includes,
but is not limited to the following: any failure of Executive, whether due to
bad faith or negligence, to comply with the terms of the Inventions or
Restrictive Covenants Agreement.

 

3. No Admission of Liability. The parties acknowledge and agree that any
payments or benefits provided to Executive under the terms of this Agreement do
not constitute an admission by either party or any of their affiliates that they
have violated any law or legal obligation with respect to any aspect of
Executive’s employment with the Company.

 

4. Non-Disparagement.

 

(a) Subject to Section 1(h)(ii), Executive agrees that she will not, directly or
indirectly, (A) make any statement, whether in commercial or non-commercial
speech, disparaging or criticizing in any way the Company or any of its
subsidiaries or affiliates, or any products or services offered by any of these
entities, or (B) engage in any other conduct or make any other statement that,
in each case, should reasonably be expected to impair the goodwill or reputation
of the Company; provided, however, that nothing herein or elsewhere shall
prevent Executive from making truthful disclosures or statements (x) reasonably
necessary in connection with any litigation, arbitration or mediation or (y) as
required by law or by any court, arbitrator, governmental body or other person
with apparent authority to require such disclosures or statements. Without
limiting the foregoing, Executive acknowledges and agrees that negative,
critical or disparaging statements regarding this Agreement or the circumstances
of Executive’s retirement will impair the goodwill and reputation of the Company
and shall constitute grounds for a termination pursuant to Section 2(a).

 

(b) The Company will inform its executive officers with the title of Vice
President and above and members of its board of directors, not to, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement, calculated or likely to have the effect of undermining,
disparaging or otherwise reflecting poorly upon Executive; provided, however,
that nothing herein or elsewhere shall prevent such individual from making
truthful disclosures or statements (x) reasonably necessary in connection with
any litigation, arbitration or mediation or (y) as required by law or by any
court, arbitrator, governmental body or other person with apparent authority to
require such disclosures or statements.

 

   

 

 

5. Entire Agreement. The Company and Executive each represents and warrants that
no promise or inducement has been offered or made except as herein set forth and
that the consideration stated herein is the sole consideration for this
Agreement. This Agreement (including the exhibits hereto) constitute the
complete and entire agreement, and states fully all agreements, understandings,
promises and commitments between the Company and Executive relating to the
subject matter hereof. This Agreement supersedes and cancels any and all other
negotiations, understandings and agreements, oral or written, respecting the
subject matter hereof, between Executive and the Company or any of its
subsidiaries or other affiliates (other than the Offer Letter and the Change in
Control Agreement, each of which will remain in effect until the Retirement
Date, and the Inventions and Restrictive Covenant Agreement, which shall remain
in full force and effect indefinitely to the extent by its terms it survives
termination of Executive’s employment, and other than the third sentence of
Paragraph 8(a) of the Inventions and Restrictive Covenant Agreement, which the
Company hereby waives), provided, for the avoidance of doubt, that this
Agreement does not supersede or cancel the Consulting Agreement, and that in the
event of conflict between this Agreement and any of the Employment Agreements,
this Agreement shall control. This Agreement may not be modified except by an
instrument in writing signed by the party against whom the enforcement of any
waiver, change, modification, or discharge is sought.

 

6. Assignability; Successors; Governing Law. This Agreement is personal to
Executive and Executive may not assign, pledge, delegate or otherwise transfer
to any person or entity any of Executive’s rights, obligations or duties under
this Agreement. Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets will assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” will include any
successor to the Company’s business and/or assets, regardless of whether such
party executes and delivers any assumption agreement, or any other successor
that becomes bound by the terms of this Agreement by operation of law. This
Agreement shall be governed by, construed in accordance with, and enforced
pursuant to the laws of the State of California without regard to principles of
conflict of laws. Executive consents to venue and personal jurisdiction in the
appropriate state of federal court in California for disputes arising under this
Agreement.

 

   

 

 

7. Enforceability; Arbitration.

 

(a) Each of the covenants and agreements set forth in this Agreement are
separate and independent covenants, each of which has been separately bargained
for and the parties hereto intend that the provisions of each such covenant
shall be enforced to the fullest extent permissible. Should the whole or any
part or provision of any such separate covenant be held or declared invalid,
such invalidity shall not in any way affect the validity of any other such
covenant or of any part or provision of the same covenant not also held or
declared invalid. If any covenant shall be found to be invalid but would be
valid if some part thereof were deleted or the period or area of application
reduced, then such covenant shall apply with such minimum modification as may be
necessary to make it valid and effective. The failure of either party at any
time to require performance by the other party of any provision hereunder will
in no way affect the right of that party thereafter to enforce the same, nor
will it affect any other party’s right to enforce the same, or to enforce any of
the other provisions in this Agreement; nor will the waiver by either party of
the breach of any provision hereof be taken or held to be a waiver of any prior
or subsequent breach of such provision or as a waiver of the provision itself.

 

(b) The Company and Executive each agrees that any and all disputes arising out
of the terms of this Agreement and any of the matters herein released, will be
subject to binding arbitration. In the event of a dispute, the parties (or their
legal representatives) will promptly confer to select a single arbitrator
mutually acceptable to both parties. If the parties cannot agree on an
arbitrator, then the moving party may file a demand for arbitration with the
Judicial Arbitration and Mediation Services (“JAMS”) in San Francisco County,
California, who will be selected and appointed consistent with the Employment
Arbitration Rules and Procedures of JAMS (the “JAMS Rules”). Any arbitration
will be conducted in a manner consistent with the JAMS Rules, supplemented by
the California Rules of Civil Procedure. The parties further agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award. The parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking provisional relief (including a temporary restraining order or
preliminary injunction) from any court having jurisdiction over the parties and
the subject matter of their dispute relating to Executive’s obligations under
this Agreement and the Company’s form of confidential information agreement.

 

8. Counterparts. This Agreement may be executed in counterparts, each of which
together constitute one and the same instrument. Signatures delivered by
facsimile or email PDF shall be effective for all purposes.

 

9. Notices. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to her at the home address which she most recently communicated to the
Company in writing. In the case of the Company, mailed notices will be addressed
to its corporate headquarters, and all notices will be directed to the attention
of the Company’s Chief Executive Officer or General Counsel.

 

10. No Construction against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or drafted such
provision.

 



11. Taxes. Notwithstanding anything to the contrary in this Agreement, the
Company may withhold from all amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld pursuant to any
applicable laws and regulations. Notwithstanding anything to the contrary in
this Agreement, Executive and the Company agree that this Agreement shall be
interpreted to comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and authoritative guidance
promulgated thereunder to the extent applicable (collectively “Section 409A”),
and all provisions of this Agreement shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A.
However, the Company makes no representation that any or all of the payments
described in this Agreement will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to any such payment.
Executive understands and agrees that Executive shall be solely responsible for
the payment of any taxes, penalties, interest or other expenses incurred by
Executive on account of noncompliance with Section 409A and in no event will the
Company, any of its subsidiaries or other affiliates, or any of their respective
directors, officers, agents, attorneys, employees, executives, shareholders,
investors, members, managers, trustees, fiduciaries, representatives,
principals, accountants, insurers, successors or assigns be liable for any
additional tax, interest or penalties that may be imposed on the Executive under
Section 409A or any damages for failing to comply with Section 409A.

 

[Signatures appear on following page]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Separation Agreement as of the day and year set forth below.

 

  MARRONE BIO INNOVATIONS, INC.     Dated: December 1, 2019 By: /s/ Robert Woods
  Name: Robert Woods   Title: Chairman of the Board

 

Dated: December 1, 2019 EXECUTIVE       /s/ Pamela G. Marrone   Pamela G.
Marrone

 

(SIGNATURE PAGE TO EMPLOYMENT SEPARATION AGREEMENT]

 

   

 



 



Exhibit A

 

Employee Confidential Information and Assignment of Inventions Agreement

 

   

 

 

Marrone Bio Innovations, Inc.

 

EMPLOYEE CONFIDENTIAL INFORMATION and ASSIGNMENT OF INVENTIONS AGREEMENT

 

Pamela G. Marrone

Name of Employee

 

As a condition of my employment or continued employment with Marrone Bio
Innovations, Inc. (the “Company”), and in consideration of my employment with
the Company and my receipt of the compensation and other benefits now and
hereafter provided to me by the Company, I agree to the following:

 

I. At-Will Employment. I understand and acknowledge that my employment with the
Company is for an unspecified duration and constitutes “at-will” employment.
This employment relationship may be terminated by either the Company or me at
any time, with or without advance notice, with or without cause, and for any
reason whatsoever. Upon the termination of my employment, I will be entitled
only to the compensation earned by me as of the date of termination.

 

2. Confidential Information.

 

(a) Company Information. At all times during the term of my employment and
thereafter, I agree to hold Confidential Information in the strictest
confidence, to use such Confidential Information only to perform my duties as an
employee of the Company, and not to use such Confidential Information for my
personal benefit or disclose such Confidential Information to any person outside
of the Company or to any entity without written authorization from an officer of
the Company. “Confidential Information” means Company Trade Secrets and any
Company proprietary information, know-how, and technical data that is not
publicly known. “Trade Secrets” means information that derives independent
economic value, actual or potential, from not being generally known to the
public or other persons who can obtain economic value from its disclosure or
use, and is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy. For example, Confidential Information may include (but
is not limited to) research, product plans, products, services, business plans,
customer lists, customers (including, but not limited to, customers of the
Company on whom I called or with whom I became acquainted during the term of my
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing plans, financial information, and other business information disclosed
to me by the Company either directly or indirectly and by any means, including
in writing, orally, by drawings, or by observation of parts or equipment. I will
promptly notify the Company if I am legally compelled to disclose any
Confidential Information by the order of any court or governmental investigative
or judicial agency pursuant to proceedings over which such court or agency has
jurisdiction.

 

   

 

 

Confidential Information does not include any of the foregoing items which: (i)
become publicly known or generally available through no wrongful act by me or by
others who were under confidentiality obligations as to the item(s) involved;
(ii) I already knew prior to commencement of my employment with the Company,
other than by disclosure to me by the Company; (iii) I lawfully receive from
someone outside the Company who is not obligated to keep the information
confidential; or (iv) are explicitly approved in writing for release by an
officer of the Company.

 

(b) Third Party Information. Company has received and in the future will receive
from third parties their confidential or proprietary information subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. I agree to hold all such
confidential or proprietary information in the strictest confidence, to use such
information only as necessary to perform my work for the Company consistent with
the Company’s agreement with such third party, and not to disclose such
information to any person outside of the Company or to any entity. Such
information will be deemed Confidential Information, subject to the exclusions
specified in the last sentence of subsection (a) above.

 

(c) Former Employer Information. I agree that I will not, during my employment
with the Company, bring onto Company premises or improperly use or disclose any
confidential or proprietary information or Trade Secrets of any former or
concurrent employer or other person or entity, without the explicit written
consent of such employer, person or entity.

 

3. Inventions.

 

(a) Inventions Retained and Licensed. I have attached hereto as Exhibit A a list
describing all inventions, original works of authorship, developments,
improvements, and Trade Secrets which belong to me, either alone or jointly with
others, as of the commencement date of my employment with the Company, and which
relate to the Company’s actual or proposed business, products, or research and
development, and which are not assigned to the Company hereunder (collectively
referred to as “Prior Inventions”). If no such list is attached, I represent
that there are no such Prior Inventions. If in the course of my employment with
the Company, I incorporate into a Company product, process or machine a Prior
Invention, I hereby grant to the Company a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide, transferable, and sublicensable license to
make, have made, modify, use, sell, distribute, and import such Prior Invention
and/or technology based upon such Prior Invention. I will not knowingly
incorporate into anything that I develop for the Company any third-party
materials (including, but not limited to, open source software), intellectual
property, or proprietary information without the Company’s prior written
approval of such incorporation.

 

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust solely for the benefit of the
Company, and do hereby assign and transfer to the Company or its designee, all
of my right, title, and interest in and to any and all Inventions, including all
intellectual property rights and moral rights relating thereto, except as
provided in Section 3(t) below. “Inventions” means original works of authorship
(including software), developments, concepts, improvements, and Trade Secrets,
whether or not patentable or registrable under copyright or similar laws, which
I may solely or jointly conceive, develop, or reduce to practice either (i)
during the period of time I am employed by the Company, or (ii) after my
employment with the Company ends if based upon any Confidential Information. I
further acknowledge that all original works of authorship that are made by me
(solely or jointly with others) within the scope of, and during the period of,
my employment with the Company and which are protectible by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act (17
USC §101).

 

   

 

 

(c) Inventions Assigned to the United States. I agree to assign to the United
States government all of my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

 

(d) Maintenance of Records. I will keep adequate and current written records of
all Inventions made by me (solely or jointly with others) during the period of
my employment with the Company. The records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company.
The records will be available to and (subject to Section 3(t) below) will remain
the sole property of the Company at all times.

 

(e) Patent and Copyright Registrations. I will assist the Company or its
designee, at the Company’s expense, in every proper way to secure the Company’s
right, title, and interest in the Inventions I am required to assign to the
Company, including copyrights, patents, mask work rights, Trade Secrets, and
other intellectual property rights relating thereto in any and all countries.
Such assistance may include (but is not limited to) (i) disclosing to the
Company all pertinent information and data relating to the assigned Inventions;
(ii) executing all documents that are required to assign to the Company or its
successors and assigns all right, title, and interest to the Inventions,
including all intellectual property rights relating thereto; and (iii) executing
all applications, specifications, oaths, and all other documents that are
required for the Company to register copyrights, patents, mask works, or other
intellectual property rights relating thereto. My obligations to provide such
assistance and execute such documents will continue after the termination of my
employment with the Company. The Company will provide reasonable compensation to
you and reimbursement for your expenses, including potential attorneys’ fees, if
you, at the Company’s request, provide such assistance following the termination
of your employment with the Company.

 

If the Company is unable to obtain my signature, because of my mental or
physical incapacity or for any other reason, then I hereby irrevocably appoint
the Company and its duly authorized officers and agents as my agent and
attorney-in- fact, which appointment is coupled with an interest and will
therefore survive my death or incompetence, to execute and file any applications
for United States or foreign patents, and copyright and mask work registrations,
and other intellectual property rights protection for assigned Inventions, and
to do all other lawful acts to further the prosecution and issuance of such
patents and copyright and mask work registrations, with the same legal force and
effect as if executed by me.

 

(f) Exception to Assignments. The provisions of Section 3(b) of this Agreement
requiring assignment of Inventions to the Company do not apply to any Invention
that qualifies fully under the provisions of California Labor Code Section 2870
(the full text of which is attached hereto as Exhibit B). All Inventions that
qualify under Labor Code Section Code Section 2870 will be received in
confidence by the Company.

 

   

 

 

4. Adherence to Company Policies. I agree to adhere to all Company employment
policies, which may be modified from time-to-time by the Company in its sole
discretion.

 

5. No Conflicting Activities. During the period of my employment with the
Company, I will not engage in any other employment, occupation, consulting, or
other business activity that is directly related to the business in which the
Company is now involved or becomes involved; and I will not engage in any
activities that conflict with my obligations to the Company.

 

6. Returning Company Documents and Other Property. All documents and tangible
materials that I receive from the Company during the course of my employment
with the Company, including (but not limited to) all such items that incorporate
Confidential Information, are the Company’ s property; and I will deliver to the
Company all such documents and materials upon the termination of my employment,
or earlier upon the Company’s request. I will not keep copies of such documents
or materials, recreate them, or deliver them to anyone else. I will also return
all Company property, including, without limitation, laptop computer, mobile
tele phone, and all memory sticks, credit cards, entry cards, identification
badges and keys, and any other Company equipment in my possession, custody or
control. Additionally, I will delete all Company documents and all Confidential
Information that exist on any computer, mobile phone, or other electronic
devices that I use and that are owned by me or by a third party.

 

7. Termination Certification; Notification to New Employer{s). Upon the
termination of my employment with the Company, I will sign and deliver to the
Company the “Termination Certification” attached hereto as Exhibit C, or the
current version then being used by the Company. I hereby consent to the Company
notifying my new employer(s) about my obligations under this Agreement.

 

8. Non-Solicitation of Employees, Consultants, and Customers.

 

(a) Non-Solicitation of Employees and Consultants. I recognize the highly
competitive nature of the business of the Company and that Company employees are
exposed to Trade Secrets of the Company, which may include Confidential
Information regarding its employees and consultants. Accordingly, I shall not
either directly or indirectly, on my own behalf or on behalf of others, use such
Company Trade Secrets to (a) solicit, induce, recruit, or encourage any of the
Company’s employees or consultants to leave their employment or consulting
relationship with the Company to work for a another entity, including without
limitation, a competitor of the Company, or (b) attempt to do any of the
foregoing. Additionally, for a period of twelve (12) months immediately
following my separation from employment with the Company for any reason, I shall
not either directly or indirectly, on my own behalf or on behalf of others,
solicit, induce, recruit or encourage any of the Company’s employees or
consultants to leave their employment or consulting relationships with the
Company to work for a competitor of the Company, or attempt to do any of the
foregoing.

 

   

 

 

(b) Non-Solicitation of Customers. I recognize the highly competitive nature of
the business of the Company, and acknowledge that Company employees are exposed
to Trade Secrets of the Company which may include information regarding its
customers and clients. Accordingly, I agree that I will not use such Company
Trade Secrets to solicit, on my own behalf or on behalf of other, business from
any person or entity.

 

9. General Provisions.

 

(a) Governing Law; Consent to Personal Jurisdiction. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND ALL DISPUTES HEREUNDER SHALL BE GOVERNED BY,
THE LAWS OF THE STATE OF CALIFORNIA AS APPLIED TO CONTRACTS MADE AND TO BE
PERFORMED IN CALIFORNIA, WITHOUT APPLYING CONFLICT OF LAW RULES. I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any litigation arising from or relating to this
Agreement.

 

(b) Voluntary Nature of this Agreement. I acknowledge and agree that I have
carefully read this Agreement and that I understand the terms, consequences and
binding effect of this Agreement.

 

(c) Entire Agreement; Amendment. This Agreement, including all Exhibits attached
hereto, is intended as the complete, final and exclusive agreement between the
parties regarding its subject matter, and supersedes all prior understandings,
writings, proposals, representations or communications, oral or written,
relating to the subject matter hereof. This Agreement may not be modified except
by a writing executed by me and an authorized officer of the Company. Any change
in my title, duties, or compensation will not affect the validity or scope of
this Agreement.

 

(d) Waiver. Failure of either party to enforce compliance with any provision of
this Agreement shall not constitute a waiver of such provision unless
accompanied by a clear written and signed statement that such provision is
waived. A waiver of any default hereunder or of any of the terms and conditions
of this Agreement shall not be deemed to be a continuing waiver or a waiver of
any other default or of any other term or condition, but shall apply solely to
the instance to which such waiver is directed.

 

(e) Severability. In the event any provision of this Agreement is found to be
invalid, illegal or unenforceable, a modified provision shall be substituted
which carries out as nearly as possible the original intent of the parties, and
the validity, legality and enforceability of any of the remaining provisions
shall not in any way be affected or impaired thereby. If no such substitution
can be made, such invalid, illegal or unenforceable provision shall be deleted,
and the remaining provisions shall not in any way be affected or impaired
thereby.

 

   

 

 

(f) Survival; Successors and Assigns. This Agreement will survive termination of
my employment with the Company for any reason and will be binding upon my heirs,
executors, administrators and other legal representatives, and will protect the
Confidential Information of, and be for the benefit of, the Company and its
successors and assigns.

 

(g) Headings. Headings in this Agreement are for the purpose of convenience
only, and are not intended to be used in its construction or interpretation.

 

EMPLOYEE:           Employee Signature: /s/ Pamela G. Marrone   Printed Name:
Pamela G. Marrone    Date: 4/12/12  

 

FOR MARRONE BIO INNOVATIONS, INC. (the “COMPANY”):     Signature: /s/ Pamela G.
Marrone   Printed Name Pamela G. Marrone   Title: CEO/FOUNDER   Date: April
12,2012  

 

   

 

 



 

 

EMPLOYEE CONFIDENTIAL INFORMATION and

ASSIGNMENT OF INVENTIONS AGREEMENT

 

EXHIBIT A

LIST OF PRIOR INVENTIONS

 

Identifying Number
or Brief Description

 

(Employee to initial below as applicable)

 

__X__ No inventions, original works of authorship, developments, improvements,
or trade secrets required to be disclosed

 

____Additional sheets attached

 

Signature of Employee:

/s/ Pamela G. Marrone

  Printed Name of Employee:

Pamela G. Marrone

  Date: April 12,2012  

 

   

 

 

EMPLOYEE CONFIDENTIAL INFORMATION and
ASSIGNMENT OF INVENTIONS AGREEMENT

 

EXHIBIT B



CALIFORNIA LABOR CODE SECTION 2870

 

§ 2870. Application of provision that employee shall assign or offer to assign
rights in invention to employer

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

   

 

 



 

 

EMPLOYEE CONFIDENTIAL INFORMATION and



ASSIGNMENT OF INVENTIONS AGREEMENT

 

EXHIBIT C



TERMINATION CERTIFICATION

 

This is to certify that I have returned and do not have in my possess ion,
custody, or control any equipment (such as laptop computers, mobile telephone,
memory sticks, credit cards, entry cards, identification badges, and keys),
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, computer programs or listings, other
documents or property, or reproductions of any aforementioned items belonging to
Marrone Bio Innovations, Inc. (“Company”). I have deleted all Company documents
and all Company Confidential Information that exist on any computer, mobile
phone or other electronic devices that I have used and that are owned by me or
by a third party.

 

I further certify that I have complied with all the terms of the Company’s
Employee Confidential Information and Assignment of inventions Agreement
(“Employee Agreement”) signed by me, including the reporting of any Inventions
(as defined therein) and original works of authorship conceived or developed by
me (solely or jointly with others) and covered by the Employee Agreement.

 

I acknowledge my obligation, in compliance with the Employee Agreement, not to
disclose any Company Confidential Information (as defined therein), including
all Company Trade Secrets (as defined therein), proprietary information,
know-how, technical data, and financial information that is not publicly known
relating to any business of the Company or any of its employees, clients,
consultants, or licensees, and not to disclose any third-party confidential
information covered by the Employee Agreement.

 

I also acknowledge my ongoing obligation, in compliance with the Employee
Agreement, not to use any Company Trade Secrets (i) to directly or indirectly
solicit, induce, recruit, or encourage any of the Company’s employees to leave
their employment or consultants to leave their consulting assignment, or attempt
to do any of the foregoing, either for myself or for any other person or entity;
or (ii) to solicit, on my own behalf or on behalf of others, business from any
person or entity. I further confirm my obligation, for a period of twelve (12)
months immediately following my separation from employment with the Company for
any reason, not to either directly or indirectly, on my own behalf or on behalf
of others, solicit, induce, recruit or encourage any of the Company’ s employees
or consultants to leave their employment or consulting relationships with the
Company to work for a competitor of the Company, or attempt to do any of the
foregoing.

 



Employee Signature:           Printed Name:           Date:    



 

   

 

 

Exhibit B

 

GENERAL RELEASE

 

This General Release (“Release”) is entered into as of December 1, 2019, by and
between Pamela Marrone (“Executive”) and Marrone Bio Innovations, Inc. (the
“Company”). Executive and the Company are sometimes collectively referred to as
the “Parties.”

 

1. In consideration for Executive’s execution of this Release and Executive’s
promises and covenants contained (a) herein and (b) in the Employment Separation
Agreement between the Company and Executive (the “Employment Separation
Agreement”), the Company agrees to provide to Executive the benefit described in
Section 1(e) of the Employment Separation Agreement, subject to the
effectiveness of this Release in accordance with paragraph 9 of this Release.

 

2. Executive, on behalf of herself, her heirs, executors, agents,
representatives, and assigns (collectively, the “Releasors”) hereby fully
acquits, releases, waives and discharges the Company, its and their affiliated,
related, parent or subsidiary companies, and its and their predecessors,
successors, and present and former officers, directors, committee members,
representatives, attorneys, agents or employees (the “Company Parties”) from any
and all claims, obligations, liabilities, complaints, causes of action, charges,
debts, and demands of whatever kind whatsoever, in law or in equity, known or
unknown, asserted or unasserted (“Claims”), which Executive has ever had or now
has against the Company Parties, including without limitation, Claims arising
out of or in any way related to Executive’s relationship with any or all of the
Company Parties and all Claims with respect to any aspect of Executive’s
employment, compensation, or termination from employment by the Company
(“Executive Released Claims”). Executive Released Claims include, but are not
limited to:

 

(i) all Claims arising from Executive’s employment with the Company or the
termination of that employment, including Claims for wrongful termination or
retaliation and the terms and conditions of employment;

 

(ii) all Claims related to Executive’s compensation or benefits from the
Company, including, salary, wages, overtime, meal and rest breaks, bonuses,
commissions, incentive compensation, profit sharing, retirement benefits, paid
time off, vacation, sick leave, leaves of absence, expense reimbursements,
equity, severance pay, and fringe benefits;

 

(iii) all Claims for breach of contract, breach of quasi-contract, promissory
estoppel, detrimental reliance, and breach of the implied covenant of good faith
and fair dealing;

 

(iv) all tort Claims, including Claims for fraud, defamation, slander, libel,
disparagement, negligent or intentional infliction of emotional distress,
personal injury, negligence, compensatory or punitive damages, negligent or
intentional misrepresentation, and discharge in violation of public policy;

 

   

 

 

(v) all federal, state, and local statutory Claims, including Claims for
discrimination, harassment, retaliation, attorneys’ fees, medical expenses,
experts’ fees, costs and disbursements; and

 

(vi) any other Claims of any kind whatsoever, arising from the beginning of time
until the date Executive signs this Release, in each case whether based on
contract, tort, statute, local ordinance, regulation or any comparable law,
public policy or common law in any jurisdiction.

 

By way of example and not in limitation of the foregoing, Executive Released
Claims include any Claims arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1991; the Civil Rights
Acts of 1866 and/or 1871, 42 U.S.C. Section 1981; the Americans with
Disabilities Act, 42 U.S.C. 12101 et seq., the Age Discrimination in Employment
Act (“ADEA”), 29 U.S.C. § 621 et seq.; the Family Medical Leave Act, 29 U.S.C. §
2601 et seq.; Executive Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq.; the federal Worker Adjustment Retraining Notification Act
(“WARN Act”), 29 U.S.C. § 2102 et seq., the California WARN Act, California
Labor Code § 1400 et seq., the California Fair Employment and Housing Act, Cal.
Gov. Code §12900 et seq., the California Labor Code and the orders of the
California Industrial Welfare Commission. Executive and the Company intend for
this release to be enforced to the fullest extent permitted by law. EXECUTIVE
UNDERSTANDS AND AGREES THAT THIS RELEASE CONTAINS A GENERAL RELEASE OF ALL
CLAIMS.

 

3. Executive further unconditionally releases and forever discharges the Company
Parties from any and all Claims that Executive may have as of the date Executive
signs this Release arising under the ADEA. By signing this Release, Executive
acknowledges and confirms that: (i) Executive has been advised by the Company to
consult with an attorney of Executive’s choice before signing this Release; (ii)
Executive was given no fewer than twenty-one (21) days to consider the terms of
this Release, although Executive may sign it sooner if desired; (iii) Executive
is providing this release in exchange for consideration in addition to that to
which Executive is already entitled; (iv) Executive has seven (7) days from the
date of signing this Release to revoke this Release by providing the Company
with a written notice of revocation delivered to Linda Moore, General Counsel
and Corporate Secretary, at lmoore@marronebio.com or to the Company’s physical
address at 1540 Drew Avenue, Davis, California 95618, in a manner reasonably
calculated to be received by the Company on or before the end of such seven-day
period (“Revocation Period”); (v) this Release will not become effective, until
the Revocation Period passes without Executive revoking the Agreement; (vi) the
release contained in this paragraph does not apply to rights and claims that may
arise after the date on which Executive signs this Release, and (vii) Executive
knowingly and voluntarily accepts the terms of this Release. Executive further
agrees that any change to this Release, whether material or immaterial, will not
restart the twenty-one (21) day period for Executive to consider the terms of
this Release.

 

   

 

 

4. The Releasors and the Company acknowledge that they are aware of the
provisions of California Civil Code, Section 1542, which reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

The Releasors hereby expressly give up all the benefits of Section 1542 and of
any other similar law of this or any other jurisdiction. The Releasors
acknowledge that there may exist claims or facts in addition to or different
from those which are now known or believed by the Releasors to exist and the
Releasors agree that it is their intention to fully settle and release such
claims, whether known or unknown, that may exist as of the date of this Release.

 

5. Notwithstanding anything to the contrary set forth in paragraph 2, 3 or 4 of
this Release, the Releasors do not waive, release or discharge the Company
Parties from Executive’s rights, if any, to vested benefits under the Company’s
401(k) retirement plan or with respect to Executive’s outstanding equity awards,
if any; Executive’s rights, if any, to indemnification or advancement of
expenses in accordance with the Company’s certificate of incorporation, bylaws
or other corporate governance document, or any applicable insurance policy or
applicable law, including Section 2802 of the California Labor Code; any Claim
which may arise in the future from events or actions occurring after the date
that Executive executes this Release; Claims for worker’s compensation benefits;
Claims for unemployment insurance benefits; any Claims that cannot be released
in accordance with applicable law; and any rights created by this Release or the
Employment Separation Agreement.

 

6. Executive hereby represents that Executive has not filed or commenced any
proceeding against any of the Releasees based upon any Executive Released
Claims.

 

7. Executive warrants that no promise or inducement has been offered for this
Release other than as set forth herein and that this Release is executed without
reliance upon any other promises or representations, oral or written. Any
modification of this Release must be made in writing and be signed by Executive
and the Company.

 

8. If any provision of this Release or compliance by Executive or the Company
with any provision of the Release constitutes a violation of any law, or is or
becomes unenforceable or void, then such provision, to the extent only that it
is in violation of law, unenforceable or void, will be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, such provision, to the extent that it
is in violation of law, unenforceable or void, will be deemed severable from the
remaining provisions of this Release, which provisions will remain binding on
both Executive and the Company. This Release is governed by, and construed and
interpreted in accordance with the laws of the State of California, without
regard to principles of conflicts of law. This Release, together with the
Employment Separation Agreement, represents the entire understanding of the
Parties with respect to subject matter herein; no oral representations have been
made or relied upon by the Parties. The Parties each agrees that any and all
disputes arising out of the terms of this Release will be subject to binding
arbitration. In the event of a dispute, the parties (or their legal
representatives) will promptly confer to select a single arbitrator mutually
acceptable to both parties. If the parties cannot agree on an arbitrator, then
the moving party may file a demand for arbitration with the Judicial Arbitration
and Mediation Services (“JAMS”) in San Francisco County, California, who will be
selected and appointed consistent with the Employment Arbitration Rules and
Procedures of JAMS (the “JAMS Rules”). Any arbitration will be conducted in a
manner consistent with the JAMS Rules, supplemented by the California Rules of
Civil Procedure. The Parties further agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties hereby agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury. This paragraph will not prevent either party from seeking
provisional relief (including a temporary restraining order or preliminary
injunction) from any court having jurisdiction over the parties and the subject
matter of their dispute relating to Executive’s obligations under this Release
and the Inventions and Restrictive Covenant Agreement (as defined in the
Employment Separation Agreement).

 

9. No action taken by the Parties hereto, or either of them, either previously
or in connection with this Release, shall be deemed or constructed to be: (a) an
admission of the truth or falsity of any claims heretofore made; or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.

 

10. Each of the Company Parties, other than the Company, is intended to be a
third party beneficiary of this Release.

 

[Signatures appear on following page]

 

   

 

 

EXECUTIVE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

Date delivered to Executive: December 1, 2019.

 

Executed this 1st day of December, 2019.

 

/s/ Pamela G. Marrone   Pamela G. Marrone  

 

[SIGNATURE PAGE TO GENERAL RELEASE]

 

   

 

 

Exhibit C

 

REAFFIRMATION AGREEMENT

 

This Reaffirmation Agreement (the “Reaffirmation Agreement”) is entered into as
of [●], 20[●], by and between Pamela Marrone (“Executive”) and Marrone Bio
Innovations, Inc. (the “Company”). Executive and the Company are sometimes
collectively referred to as the “Parties.”

 

1. Executive’s employment with the Company terminated on [●], 20[●] (the
“Retirement Date”).

 

2. The purpose of this Reaffirmation Agreement is to effectuate the intent and
agreement of the Parties as reflected in the General Release between the Parties
dated as of [●], 2019 (the “General Release”), by advancing to the execution
date of this Reaffirmation Agreement the effective date of Executive’s general
waiver and release of all Claims against the Released Parties, as set forth in
the Release Agreement.

 

3. In consideration for Executive’s execution of this Reaffirmation Agreement
and Executive’s promises and covenants contained (a) herein and (b) in the
Employment Separation Agreement between the Company and Executive (the
“Employment Separation Agreement”), the Company agrees to provide to Executive
the benefit described in Section 1(f) of the Employment Separation Agreement,
subject to the effectiveness of this Release in accordance with paragraph 11 of
this Release.

 

4. Accordingly, with her signature below, Executive, on behalf of herself, her
heirs, executors, agents, representatives, and assigns (collectively, the
“Releasors”), hereby specifically acknowledges and reaffirms that she the fully
acquits, releases, waives and discharges the Company, its and their affiliated,
related, parent or subsidiary companies, and its and their predecessors,
successors, and present and former officers, directors, committee members,
representatives, attorneys, agents or employees (the “Company Parties”) from any
and all claims, obligations, liabilities, complaints, causes of action, charges,
debts, and demands of whatever kind whatsoever, in law or in equity, known or
unknown, asserted or unasserted (“Claims”), which Executive has ever had or now
has against the Company Parties, including without limitation, Claims arising
out of or in any way related to Executive’s relationship with any or all of the
Company Parties and all Claims with respect to any aspect of Executive’s
employment, compensation, or termination from employment by the Company
(“Executive Released Claims”). Executive Released Claims include, but are not
limited to:

 

(i) all Claims arising from Executive’s employment with the Company or the
termination of that employment, including Claims for wrongful termination or
retaliation and the terms and conditions of employment;

 

(ii) all Claims related to Executive’s compensation or benefits from the
Company, including, salary, wages, overtime, meal and rest breaks, bonuses,
commissions, incentive compensation, profit sharing, retirement benefits, paid
time off, vacation, sick leave, leaves of absence, expense reimbursements,
equity, severance pay, and fringe benefits;

 

   

 

 

(iii) all Claims for breach of contract, breach of quasi-contract, promissory
estoppel, detrimental reliance, and breach of the implied covenant of good faith
and fair dealing;

 

(iv) all tort Claims, including Claims for fraud, defamation, slander, libel,
disparagement, negligent or intentional infliction of emotional distress,
personal injury, negligence, compensatory or punitive damages, negligent or
intentional misrepresentation, and discharge in violation of public policy;

 

(v) all federal, state, and local statutory Claims, including Claims for
discrimination, harassment, retaliation, attorneys’ fees, medical expenses,
experts’ fees, costs and disbursements; and

 

(vi) any other Claims of any kind whatsoever, arising from the beginning of time
until the date Executive signs this Release, in each case whether based on
contract, tort, statute, local ordinance, regulation or any comparable law,
public policy or common law in any jurisdiction.

 

By way of example and not in limitation of the foregoing, Executive Released
Claims include any Claims arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1991; the Civil Rights
Acts of 1866 and/or 1871, 42 U.S.C. Section 1981; the Americans with
Disabilities Act, 42 U.S.C. 12101 et seq., the Age Discrimination in Employment
Act (“ADEA”), 29 U.S.C. § 621 et seq.; the Family Medical Leave Act, 29 U.S.C. §
2601 et seq.; Executive Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq.; the federal Worker Adjustment Retraining Notification Act
(“WARN Act”), 29 U.S.C. § 2102 et seq., the California WARN Act, California
Labor Code § 1400 et seq., the California Fair Employment and Housing Act, Cal.
Gov. Code §12900 et seq., the California Labor Code and the orders of the
California Industrial Welfare Commission. Executive and the Company intend for
this release to be enforced to the fullest extent permitted by law. EXECUTIVE
UNDERSTANDS AND AGREES THAT THIS RELEASE CONTAINS A GENERAL RELEASE OF ALL
CLAIMS.

 

Executive understands and agrees that such waiver and release will be effective
as to all Claims arising on or before the date she executes this Reaffirmation
Agreement, subject to his effectuation of this Reaffirmation Agreement in the
manner set forth in the next Section hereof. Executive further understands and
agrees that she will not be entitled to the consideration provided for in
Section 1(f) of the Employment Separation Agreement unless and until Executive
executes this Reaffirmation Agreement and the Revocation Period described in the
next Section hereof passes without Executive revoking this Reaffirmation
Agreement.

 

   

 

 

5. Executive further unconditionally releases and forever discharges the Company
Parties from any and all Claims that Executive may have as of the date Executive
signs this Reaffirmation Agreement arising under the ADEA. By signing this
Reaffirmation Agreement, Executive acknowledges and confirms that: (i) Executive
has been advised by the Company to consult with an attorney of Executive’s
choice before signing this Reaffirmation Agreement; (ii) Executive was given no
fewer than twenty-one (21) days to consider the terms of this Reaffirmation
Agreement, although Executive may sign it sooner if desired; (iii) Executive is
providing the release provided for in in this Reaffirmation Agreement is in
exchange for consideration in addition to that to which Executive is already
entitled; (iv) Executive has seven (7) days from the date of signing this
Reaffirmation Agreement to revoke this Reaffirmation Agreement by providing the
Company with a written notice of revocation delivered to Linda Moore, General
Counsel and Corporate Secretary, at lmoore@marronebio.com or to the Company’s
physical address at 1540 Drew Avenue, Davis, California 95618, in a manner
reasonably calculated to be received by the Company on or before the end of such
seven-day period (“Revocation Period”); (v) this Reaffirmation Agreement will
not become effective, until the Revocation Period passes without Executive
revoking this Reaffirmation Agreement; (vi) the release contained in this
Reaffirmation Agreement does not apply to rights and claims that may arise after
the date on which Executive signs this Reaffirmation Agreement, and (vii)
Executive knowingly and voluntarily accepts the terms of this Reaffirmation
Agreement. Executive further agrees that any change to this Reaffirmation
Agreement or the Release Agreement, whether material or immaterial, will not
restart the twenty-one (21) day period for Executive to consider the terms of
this Reaffirmation Agreement.

 

6. The Releasors and the Company acknowledge that they are aware of the
provisions of California Civil Code, Section 1542, which reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

The Releasors hereby expressly give up all the benefits of Section 1542 and of
any other similar law of this or any other jurisdiction. The Releasors
acknowledge that there may exist claims or facts in addition to or different
from those which are now known or believed by the Releasors to exist and the
Releasors agree that it is their intention to fully settle and release such
claims, whether known or unknown, that may exist as of the date of this Release.

 

7. Notwithstanding anything to the contrary set forth in paragraph 4, 5 or 6 of
this Release, the Releasors do not waive, release or discharge the Company
Parties from Executive’s rights, if any, to vested benefits under the Company’s
401(k) retirement plan or with respect to Executive’s outstanding equity awards,
if any; Executive’s rights, if any, to indemnification or advancement of
expenses in accordance with the Company’s certificate of incorporation, bylaws
or other corporate governance document, or any applicable insurance policy or
applicable law, including Section 2802 of the California Labor Code; any Claim
which may arise in the future from events or actions occurring after the date
that Executive executes this Reaffirmation Agreement; Claims for worker’s
compensation benefits; Claims for unemployment insurance benefits; any Claims
that cannot be released in accordance with applicable law; and any rights
created by this Reaffirmation Agreement, the General Release or the Employment
Separation Agreement.

 

8. Executive hereby represents that Executive has not filed or commenced any
proceeding against any of the Releasees based upon any Executive Released
Claims.

 

   

 

 

9. Executive warrants that no promise or inducement has been offered for this
Reaffirmation Agreement other than as set forth herein and that this
Reaffirmation Agreement is executed without reliance upon any other promises or
representations, oral or written. Any modification of this Reaffirmation
Agreement must be made in writing and be signed by Executive and the Company.

 

10. If any provision of this Reaffirmation Agreement or compliance by Executive
or the Company with any provision of this Reaffirmation Agreement constitutes a
violation of any law, or is or becomes unenforceable or void, then such
provision, to the extent only that it is in violation of law, unenforceable or
void, will be deemed modified to the extent necessary so that it is no longer in
violation of law, unenforceable or void, and such provision will be enforced to
the fullest extent permitted by law. If such modification is not possible, such
provision, to the extent that it is in violation of law, unenforceable or void,
will be deemed severable from the remaining provisions of this Reaffirmation
Agreement, which provisions will remain binding on both Executive and the
Company. This Reaffirmation Agreement is governed by, and construed and
interpreted in accordance with the laws of the State of California, without
regard to principles of conflicts of law. This Reaffirmation Agreement, together
with the Employment Separation Agreement, represents the entire understanding of
the Parties with respect to subject matter herein; no oral representations have
been made or relied upon by the Parties. The Parties each agrees that any and
all disputes arising out of the terms of this Reaffirmation Agreement will be
subject to binding arbitration. In the event of a dispute, the parties (or their
legal representatives) will promptly confer to select a single arbitrator
mutually acceptable to both parties. If the parties cannot agree on an
arbitrator, then the moving party may file a demand for arbitration with the
Judicial Arbitration and Mediation Services (“JAMS”) in San Francisco County,
California, who will be selected and appointed consistent with the Employment
Arbitration Rules and Procedures of JAMS (the “JAMS Rules”). Any arbitration
will be conducted in a manner consistent with the JAMS Rules, supplemented by
the California Rules of Civil Procedure. The Parties further agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award. The Parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking provisional relief (including a temporary restraining order or
preliminary injunction) from any court having jurisdiction over the parties and
the subject matter of their dispute relating to Executive’s obligations under
this Reaffirmation Agreement and the Inventions and Restrictive Covenant
Agreement (as defined in the Employment Separation Agreement).

 

11. No action taken by the Parties hereto, or either of them, either previously
or in connection with this Reaffirmation Agreement, shall be deemed or
constructed to be: (a) an admission of the truth or falsity of any claims
heretofore made; or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

 

12. Each of the Company Parties, other than the Company, is intended to be a
third party beneficiary of this Reaffirmation Agreement.

 

[Signatures appear on following page]

 

   

 

 

EXECUTIVE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THE REAFFIRMATION AGREEMENT, I STATE THE FOLLOWING: I
HAVE READ THE REAFFIRMATION AGREEMENT, I UNDERSTAND IT AND I KNOW THAT I AM
GIVING UP IMPORTANT RIGHTS. I HAVE OBTAINED SUFFICIENT INFORMATION TO
INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I HAVE BEEN ADVISED THAT I SHOULD
CONSULT WITH AN ATTORNEY BEFORE SIGNING THE REAFFIRMATION AGREEMENT, AND I HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

Date delivered to Executive: [●], 20[●].

 

Executed this                    day of [●], 20[●].

 

    Pamela Marrone  

 

[SIGNATURE PAGE TO REAFFIRMATION AGREEMENT]

 

   

 

 

Exhibit D

 

TERMINATION CERTIFICATION

 

This certificate is issued pursuant to my Employment Separation Agreement (the
“Separation Agreement”) with Marrone Bio Innovations, Inc. (“Company”) in lieu
of the termination certificate required to be delivered pursuant to my Employee
Confidential Information and Assignment of Inventions Agreement (“Employee
Agreement”) with the Company. Capitalized terms used and not defined herein
shall have the meanings set forth in the Employee Agreement.

 

This is to certify that I have returned and do not have in my possession,
custody, or control any equipment (such as laptop computers, mobile telephone,
memory sticks, credit cards, entry cards, identification badges, and keys), or
other tangible property belonging to the Company or containing Company
Confidential Information, other than my Company-issued cell phone, cell phone
number, laptop and iPad. I certify that I have returned all records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, computer programs or listings, other documents
or intangible property, or reproductions of any aforementioned items, except for
such materials and other Company Confidential Information that exist on my
Company-issued cell phone, laptop or iPad. I acknowledge that notwithstanding
the Company’s agreement that during the Consulting Period (as defined in the
Consulting Agreement), I may keep such documents and Company Confidential
Information on my cell phone, laptop or iPad (subject to my ongoing obligations
under the Employee Agreement and the Consulting Agreement with respect to such
documents and Company Confidential Information), the Company reserves the right
to require me to return or destroy such documents and Company Confidential
Information following the expiration of the Consulting Period.

 

I further certify that I have complied with all the terms of the Separation
Agreement and the Employee Agreement, including the reporting of any Inventions
and original works of authorship conceived or developed by me (solely or jointly
with others) and covered by the Employee Agreement, all of which Inventions I
confirm are reflected in Schedule 1 to this certificate.

 

I acknowledge my obligation, in compliance with the Employee Agreement, not to
disclose any Company Confidential Information including all Company Trade
Secrets, proprietary information, know- how, technical data, and financial
information that is not publicly known relating to any business of the Company
or any of its employees, clients, consultants, or licensees, and not to disclose
any third-party confidential information covered by the Employee Agreement.

 

I also acknowledge my ongoing obligation, in compliance with the Employee
Agreement, not to use any Company Trade Secrets (i) to directly or indirectly
solicit, induce, recruit, or encourage any of the Company’s employees to leave
their employment or consultants to leave their consulting assignment, or attempt
to do any of the foregoing, either for myself or for any other person or entity;
or (ii) to solicit, on my own behalf or on behalf of others, business from any
person or entity.

 



Employee Signature:           Printed Name:           Date:    



 

   

 

 

Schedule 1

 

List of Inventions

 


[See attached Excel file]

 



   



